UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2015 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-49760 PETRO RIVER OIL CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 98-0611188 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1980 Post Oak Blvd., Suite 2020, Houston, TX 77056 (Address of Principal Executive Offices, Zip Code) (469) 828-3900 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at September 21,2015 Common Stock, $0.00001 par value per share 851,901,079 shares TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II - OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Default Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 -i- Table of Contents PART I – FINANCIAL INFORMATION PETRO RIVER OIL CORP. FINANCIAL INFORMATION Petro River Oil Corp. and Subsidiaries Condensed Consolidated Balance Sheets As of July 31, 2015 April 30, 2015 (unaudited) Assets Current Assets: Cash and cash equivalents $ $ Certificate of deposit - restricted Accounts receivable Prepaid expenses and other current assets Total Current Assets Oil and gas assets, net Property, plant and equipment, net of accumulated depreciationof $317,070 and $313,508 Intangible assets, net Other assets Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable and accrued expenses $ $ Asset retirement obligations, current portion Total Current Liabilities Long-term liabilities: Asset retirement obligations , net of current portion Total Long-term Liabilities Total Liabilities Commitments and contingencies Stockholders’ Equity: Preferred Shares - 5,000,000 authorized; par value $0.00001 per share - - Preferred B shares - 29,500 authorized; 0 issued with a $100 stated value, par value $0.00001 per share - - Common shares - 2,250,000,000 authorized; par value $0.00001 per share; Issued and outstanding; 851,901,079 and 851,901,079, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Non-controlling interests Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -1- Table of Contents Petro River Oil Corp. and Subsidiaries Condensed Consolidated Statements of Operations (unaudited) For the Three Months For the Three Months Ended Ended Operations July 31, 2015 July 31, 2014 Revenues Oil and natural gas sales $ $ Total Revenues Operating Expenses Operating General and administrative Depreciation, depletion and accretion Amortization - Total Expenses Operating loss ) ) Other income 33 Net loss ) ) Net loss attributable to non-controlling interest ) ) Net loss attributable to Petro River Oil Corp. and Subsidiaries $ ) $ ) Net loss per Common Share Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic and Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. -2- Table of Contents Petro River Oil Corp. and Subsidiaries Condensed Consolidated Statements of Cash Flows (unaudited) For the Three Months For the Three Months Ended Ended July 31, 2015 July 31, 2014 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Stock-based compensation Depreciation, depletion and amortization Accretion of asset retirement obligation Amortization of intangible assets - Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other assets Other assets ) - Accounts payable and accrued expenses ) Net Cash Used in Operating Activities ) ) Cash Flows From Investing Activities: Capitalized expenditures on oil and gas assets ) ) Cash received upon disposal of oil and gas assets - Purchase of equipment - ) Net Cash Provided by (Used in) Investing Activities ) Cash Flows From Financing Activities: Cash received from non-controlling interest contribution - Net Cash Provided by Financing Activities - Change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTARY CASH FLOW INFORMATION: Cash paid during the period for: Income taxes $ $
